DETAILED ACTION
This office action follows a response filed on April 14, 2021.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbarini (“Reverse Costing Analysis”, System Plus Consulting, November 2104) in view of evidence furnished by “Sample part System Plus – Module IGBT4 FS100R12PT4”, Rogers Corporation (hereinafter “Rogers Presentation”). 
Barbarini discloses a full reverse costing study to provide insight on technology data of the Infineon FS100R12PT4.  The FS100R12PT4 is the 6- IGBT4 generation high voltage power module in EconoPACKTM package.  Shown below is the title page of the Barbarini document with illustration of the high voltage power module and November 2014 publication date.   

                
    PNG
    media_image1.png
    567
    734
    media_image1.png
    Greyscale
   



The high voltage power module comprises a base plate comprising a copper ceramic composite comprising an aluminum oxide layer (380 µm) disposed between two copper layers (280 µm, 300 µm) that is made by a direct copper bonding process, as shown om page 26 and page 27, shown below.  The 300 µm copper layer has structuring that allows for a hole in the protective layer above the sensing capacitor.

 
    PNG
    media_image2.png
    605
    787
    media_image2.png
    Greyscale
 
                                                
    PNG
    media_image3.png
    567
    733
    media_image3.png
    Greyscale


The Rogers Presentation discloses microscopic analysis of the Module IGBT4 FS100R12PT4.  Analysis of the aluminum oxide layer by reflection electron microscopy, shown below, reveals aluminum oxide particles having a d50 value of 2.92 µm and a darith value of 3.13 µm such that a ratio d50/darith is 0.93.   Based on the d50 and darith values, as well as tabulated microscopy data, it is reasonable to conclude that aluminum oxide particles have a grain size within claimed range of 0.01 µm to 25 µm.    
  
    PNG
    media_image4.png
    647
    838
    media_image4.png
    Greyscale

The rejection is anticipatory since multiple references are permitted under 35 U.S.C. 102 when the extra reference is cited to show that a characteristic not disclosed in the reference is inherent.  Note that the critical date of extrinsic evidence need not antedate the filing date.  See MPEP § 2131.01.






Claims 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barbarini (“Reverse Costing Analysis”, System Plus Consulting, November 2104).
The discussion of the disclosure of the prior art from the preceding paragraph 6 is incorporated here by reference.  Reference is silent with respect to d5 and d95 values of aluminum oxide particles, however, in light of the fact that prior art product is substantially the same as that described in instant claims, reasonable basis exists to believe that it exhibits substantially the same particle distribution such that the aluminum oxide particles exhibit a d5/d95 ratio within claimed range.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Response to Arguments
Applicant traverses the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Barbarini (“Reverse Costing Analysis”, System Plus Consulting, November 2014), set forth in paragraph 6 of the office action date December 16, 2020.  
The rejection was based on an Opposition filed on September 11, 2020 and submitted as a single file in the information disclosure statement filed on November 12, 2020.  The Rogers Presentation was misconstrued as being part of Barbarini.  Applicant’s information disclosure statement and arguments/remarks filed on April 14, 2012 elucidate that these are two separate documents.  Review of the Opposition submitted November 12, 2020 confirms that Barbarini was labeled D1A and Rogers Presentation was labeled D1C.  In light of these facts, the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Barbarini is deemed improper and has been withdrawn.  
New grounds of rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Barbarini (“Reverse Costing Analysis”, System Plus Consulting, November 2104) in view of evidence furnished by “Sample part System Plus – Module IGBT4 FS100R12PT4”, Rogers Corporation (hereinafter “Rogers Presentation”) are presented in paragraph 2, surpa.



Applicant would traverse the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Barbarini in view of evidence furnished by Rogers Presentation.  Applicant notes that Rogers Presentation has no publication date, being presented only in the Opposition filed on September 11, 2020.  Applicant concludes that Rogers Presentation, treated as publicly disclosed on September 11, 2020, does not constitute prior art.  Applicant also submits that Rogers Presentation does not indicate whether the power module analyzed therein is the exact same power module broken down in Barbarini. 
The current rejection of claims is based on 35 U.S.C. 102(a)(1) over Barbarini in view of evidence furnished in Rogers Presentation.  The publication date of Barbarini is November 2014, and therefore, the IGBT4 FS100R12PT4 power module was described in a printed publication or in public use or otherwise available to the public at least by November 2014, which is before the effective filing date of February 16, 2016 of claimed invention.  
Rogers Presentation furnishes microscopy data showing features of Module IGBT4 FS100R12PT4.  Both Barbarini and Rogers Presentation refer to the same IGBT4 generation and FS100R12PT4 serial/product number, and thus, absent evidence to the contrary, Rogers Presentation is taken to disclose inherent features of the same IGBT4 FS100R12PT4 product disclosed in Barbarini.  According to MPEP § 2131.01, multiple references are permitted under 35 U.S.C. 102 when an extra reference is cited to show that a characteristic not disclosed in a reference is inherent.  In this case, the effective publication date of the extra reference, taken by Applicant as September 11, 2020 for Rogers Presentation, is immaterial for critical date of extrinsic evidence need not antedate the filing date.
Applicant further argues that an invoice for an IGBT module, described in the Opposition, does not necessarily refer to the Barbarini IGBT4 module.  This argument is moot since the invoice is not relied upon in the rejection of record.

Conclusion
This office action presents new grounds of rejection and is therefore non-final.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
June 9, 2021